Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Burgess (US 10, 601,388). 
Regarding claim 1, Burgess teaches a method for depositing a compound nitride material (AlN) on a substrate, the method comprising: depositing a material layer on a substrate; and adjusting a bias applied to the substrate while the depositing the material layer (col. 2; Table 1, col. 5), the bias controlling a bow of the substrate.  
The method presented by the prior art uses the same steps and material required by Applicant.  Therefore the Examiner takes the position that the effects of the method relating to the bow of the substrate are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the method results fails to provide patentable distinction over the prior art of record.  See MPEP 2112. 
Regarding claim 2, Burgess teaches a pressure of the depositing the material layer is between about 2 mTorr and about 6 mTorr (col. 5, ln. 16).  
Regarding claim 3, Burgess teaches the bias applied to the substrate is between about 40 watts and about 100 watts (col. 2, ln. 55-61 Table 1).  

Regarding claim 5, Burgess teaches a power used for the depositing the material layer is between about 4 kW and about 10 kW (6 kW, Table 1).  
Regarding claim 6, Burgess teaches the bias applied to the substrate is between about 40 watts and about 80 watts, and wherein the bias is used to reduce a bow profile of the substrate (col. 2, ln. 55-61, Table 1).  
Regarding claim 7, Burgess teaches adjusting the bias comprises: applying a first bias while depositing a first portion of the material layer; and applying a second bias while depositing a second portion of the material layer, wherein the first bias is different than the second bias (col 2, ln. 55-61, Table 1).  
Regarding claims 8 -10, Burgess teaches the material layer comprises aluminum nitride (col. 2, ln. 29), wherein the material layer further comprises scandium in a concentration between about 1 atomic percent and about 10 atomic percent (col. 2, ln. 45-55) and wherein the material layer further comprises scandium in a concentration between about 10 atomic percent and about 25 atomic percent (col. 2, ln. 45-55).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11- 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess (US 10,601,388) in view of Kado (JP 2000-273633 as cited on IDS). 
Regarding claim 11, Burgess teaches a method for depositing a compound nitride material on a substrate, the method sequentially comprising: adjusting a bias applied to a substrate while depositing a material layer on the substrate, the bias controlling a bow of the substrate (col. 2, Table 1, col. 5). 
The method presented by the prior art uses the same steps and material required by Applicant.  Therefore the Examiner takes the position that the effects of the method relating to the bow of the substrate are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the method results fails to provide patentable distinction over the prior art of record.  See MPEP 2112. 
Burgess does not teach performing an argon bombardment process on the material layer.  
Kado teaches performing an argon bombardment process on the material layer because it would improve adhesion to subsequent layers (Abstract).   
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of depositing of Burgess by performing an argon bombardment process on the material layer, as taught by Kado, because it would improve adhesion to subsequent layers (Abstract).   
Regarding claim 12, Burgess teaches a pressure of the depositing the material layer is between about 2 mTorr and about 6 mTorr (col. 5, ln. 16).  
.  
Claims 14- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess (US 10,601,388) in view of Kado (JP 2000-273633 as cited on IDS). Evidence provided by Konishi (US 2002/0182546). 
Regarding claim 14, Burgess teaches a method for depositing a compound nitride material on a substrate, the method sequentially comprising: adjusting a bias applied to a substrate while depositing a material layer on the substrate, the bias controlling a bow of the substrate (col. 2, ln. Table 1, Col. 5). 
The method presented by the prior art uses the same steps and material required by Applicant.  Therefore the Examiner takes the position that the effects of the method relating to the bow of the substrate are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the method results fails to provide patentable distinction over the prior art of record.  See MPEP 2112. 
Burgess does not teach performing an argon bombardment process on the material layer, wherein the argon bombardment process comprises: generating an argon plasma localized on a surface of the substrate; and exposing the material layer to the argon plasma to reduce a surface roughness of the material layer.  
Kado teaches performing an argon bombardment process on the material layer, wherein the argon bombardment process comprises: generating an argon plasma localized on a surface of the substrate; and exposing the material layer to the argon plasma to reduce a surface roughness of the material layer (Abstract).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Burgess by performing an argon bombardment process on the material layer, wherein the argon bombardment process comprises: generating an argon plasma 
Konishi provides evidence that exposing the material layer to the argon plasma will reduce a surface roughness of the material layer [0079].
Regarding claim 15, Burgess does not teach a power of the argon bombardment process is between about 250 W and about 1000 W, and wherein a duration of the argon bombardment process is between about 10 seconds and about 400 seconds.  
Kado teaches a power of the argon bombardment process is between about 250 W and about 1000 W, and wherein a duration of the argon bombardment process is between about 10 seconds and about 400 seconds (Abstract).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the argon bombardment of Burgess by providing a power of the argon bombardment process is between about 250 W and about 1000 W, and wherein a duration of the argon bombardment process is between about 10 seconds and about 400 seconds, as taught by Kado, , because it would improve the adhesion of subsequent layers. 
Regarding claim 16, Burgess teaches a power used for the depositing the material layer is between about 4 kW and about 10 kW (6 kW, Table 1).  
Regarding claim 17, Burgess teaches a thickness of the material layer is between about 100 nanometers and about 2500 nanometers (Table 1).  
Regarding claims 18-20, Burgess teaches wherein the material layer comprises aluminum nitride (col. 2, ln. 29) and wherein the material layer further comprises scandium in a concentration between about 1 atomic percent and about 10 atomic percent and wherein the material layer further comprises 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J BRAYTON/Primary Examiner, Art Unit 1794